Citation Nr: 0531549	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  96-46 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
wound of the left leg.  

2.  Entitlement to service connection for the residuals of an 
injury to the low back.  


REPRESENTATION

Appellant represented by:	Osvaldo A. Izquierdo, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from November 1967 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
The appellant disagreed and this appeal ensued.  In May 2004, 
the Board reopened the claim of service connection for a low 
back injury, and remanded it and the claims of service 
connection for a skin disorder and a wound of the left hip 
for further evidentiary development.  While on remand, the RO 
granted service connection for tinea pedis, a skin disorder, 
which represents a complete grant of that benefit sought on 
appeal.  The Board no longer has jurisdiction over that 
issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. 
Cir. 1997) (Board cannot possess jurisdiction over an issue 
where a rating decision constituted a full award of the 
benefit sought on appeal).  The issues listed on the title 
page of this decision remain for appellate review.  


FINDINGS OF FACT

1.  The appellant does not currently have residuals of a 
wound to the left leg.  

2.  The appellant has degenerative disc disease of the lumbar 
spine that is not etiologically related to a back injury in 
service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
wound of the left leg have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  The current back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Before addressing the claims directly, the Board must address 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  The law 
addresses the notification and assistance requirements of VA 
in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
115.  

In VCAA letters dated in December 2001 and August 2003, the 
RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Service Connection Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  With chronic disease shown as 
such in service or within the presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease - including a psychosis - that becomes manifest to a 
degree of 10 percent or more within one year from service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2004).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West , 
12 Vet. App. 247, 253 (1999); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Alternatively, the nexus between 
service and the current disability can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
38 C.F.R. § 3.303(b) (2004); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service Connection for a Left Leg Wound

The initial element in any service-connection claim requires 
competent medical evidence that the claimed disorder 
currently exists.  The appellant maintains he was wounded in 
the left leg while in combat in Vietnam, for which he 
received a Purple Heart Medal.  The only notations in the 
service medical records to a wound of any sort consist of 
clinical and x-ray reports concerning the right shoulder.  
Service clinical record entry on March 10, 1969, indicated 
the appellant was on a tracked vehicle that hit a mine.  
Service x-ray report in March 1969 of the right shoulder, 
which indicated that the appellant was "hit in the 
post[erior right] shoulder [with] 50 cal. Recoil + mine 
explosion", was negative.  No other clinical records 
discussed a wound, and specifically did not discuss a wound 
to the left leg.  The separation examination in July 1969 was 
negative as to any wounds.  

The service personnel records show that the appellant 
received numerous decorations for personal valor, including 
the Purple Heart Medal, two Bronze Star Medals with "V" 
device, the Army Commendation Medal with "V" device, and 
the Silver Star Medal.  The certificate for the Purple Heart 
Medal was awarded for an unspecified wound that occurred on 
March 10, 1969, the same date as the right shoulder wound 
noted in the service medical records.  The citations for the 
other decorations also did not specifically list any wounds 
for the four awards based on actions from December 1968 to 
February 1969.  

The appellant -as a combat veteran - is entitled to 
deference, especially in relation to his recollections of 
events that occurred in combat.  Where a veteran engaged in 
combat with an enemy force, VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154 (West 2002).  Thus, the 
appellant's allegation that he received a wound in the left 
leg has significant probative weight.  

Nonetheless, the claims file does not contain any competent 
evidence indicating that the appellant has any current 
residuals of such a wound.  Most recently, a VA examination 
on March 10, 2005, indicated that the appellant reported his 
history of an injury in 1969 when the vehicle he was riding 
on hit a mine.  The examiner reported no clinical findings or 
diagnoses referable to a residual of a left leg wound.  
Moreover, the examiner noted he reviewed the claims file 
carefully and saw that the service medical records were 
silent as to any left leg wound.  From this information and 
from his examination of the appellant, the examiner concluded 
that, despite the report of a combat wound to the left leg, 
there actually was no objective evidence of a scar or a wound 
on that leg.  In support of that conclusion, the examiner 
further noted that there was no loss of subcutaneous tissue 
on the areas signaled by the appellant and no muscle atrophy; 
in fact, he had a muscular left leg.  

In short, the medical evidence is against the presence of any 
current disability of the left leg that can be attributed to 
the wound in service.  Thus, as the evidence does not satisfy 
the initial element of a service connection claim, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for residuals of a wound to the left leg.  

Service Connection for a Low Back Injury

The evidence of record includes competent medical evidence 
showing a current low back disorder, initially shown in July 
1984.  In a medical report that month, a private physician 
diagnosed herniated nucleus pulposus with secondary nerve 
root compression and chronic sprain of the lumbosacral spine 
with muscular and ligamentous injuries.  The physician noted 
that these disorders developed in 1969 following an injury 
when the vehicle he was riding in hit a mine and he was 
thrown and landed on his back.  It was also noted that these 
symptoms had gradually worsened despite treatment at a VA 
medical facility.  Subsequent medical evidence also showed a 
low back disorder.   VA examination in February 1992 
diagnosed lumbar post operative fibromyositis and 
degenerative osteoarthritis with spondylosis of the spine.  
VA x-ray of the lumbar spine in August 1994 showed mild to 
moderate lumbar spondylosis with disc space narrowing at L5-
S1.  VA clinical records in April 1999 showed complaints of 
back pain with mild tenderness.  VA orthopedic examination in 
October 1999 indicated that the appellant complained of 
chronic low back pain for many years, though he did not 
recall the exact date of the incident.  X-rays, in January 
1998, showed narrowing of L5-S1 intravertebral disc, 
degenerative spondylosis, and degenerative disc disease.  The 
diagnosis was pending.  A CT scan of the lumbar spine in 
October 1999 failed to demonstrate the presence of disc 
herniations or spinal stenosis, though it revealed at L4-5 
diffuse posterior concentric bulging disc abutting and 
flattening the ventral aspects of the dural sac and at L5-S1 
small diffuse posterior osteophytes in addition to 
degenerative changes of both facet joints with associated 
spur formation.  VA general medical examination diagnosed 
chronic low back pain, discogenic disease of L5-S1 with 
lumbar radiculopathy, and lumbar fibromyositis.  The examiner 
noted the appellant's history of back pain following the 
injury in March 1969.  VA clinical records in February 2000 
and June 2002 noted in passing chronic low back pain.  VA 
examination in March 2005 noted the history of a back injury 
claimed by the appellant and diagnosed L4-5 posterior 
concentric bulging disc, abutting and flattening the ventral 
aspect of the dural sac, with mild degenerative joint disease 
of the lumbar spine and moderate-to-severe degenerative joint 
disease of the left sacroiliac joint, and herniated nucleus 
pulposus with secondary root compression at L5-S1 and L4-5 
with chronic lumbosacral sprain.  

The record also includes evidence of in-service 
symptomatology affecting the low back.  Although the entrance 
examination in June 1967 was silent as to any complaints or 
findings regarding a back injury, on March 10, 1969, the 
service medical records showed the appellant was on a tracked 
vehicle that hit a mine.  In addition the to right shoulder 
injury discussed above, on March 13 it was noted the 
appellant also complained of back pain.  Three days later on 
March 16, it was noted the back was better, with exercises 
prescribed.  Three months later, in June 1969, it was noted 
that the appellant complained of severe low back pain and an 
inability to pick items off the ground.  X-rays showed no 
bony abnormality, intact vertebrae, and good alignment.  Also 
reported was that the back complaints (in March) had 
dissipated before with Williams flexion exercises, so these 
were again prescribed.  The separation examination in July 
1969 found no clinical abnormalities of the spine, and the 
veteran specifically denied having any recurrent back pain.  

The Board remanded the case in May 2004 for an examination to 
determine the nature and etiology of the current low back 
disorder, with the examiner to specifically opine whether it 
is at least as likely as not that any current back disorder 
is related to the back complaints noted in the service 
medical records.  The resulting VA examination, in March 
2005, noted the diagnoses identified above.  The examiner 
concluded, from a review of the evidence and examination of 
the appellant, that the first evidence of treatment for a 
back disorder was in July 1984, more than 15 years after the 
complaints of back pain in 1969 and the separation 
examination in July 1969 that was silent as to any back 
disorder.  He opined that the current low back disorder was 
not as likely as not related to the symptoms noted in the 
service medical records.  He described the in-service 
complaints as acute and transitory, which resolved prior to 
separation from service.  He also noted that there was no 
evidence of treatment for a low back disorder prior to 1984, 
several years after his service.  It was also noted that the 
appellant worked in the construction industry for 20 years 
after his service.  From this information, the examiner 
concluded that the lumbar discogenic disease more likely than 
not was due to heavy lifting while working in construction.  

This VA examination in March 2005 is entitled to great 
weight, for it is the only medical opinion specifically on 
the relevant factual question in this case which was based on 
review of the entire claims file and examination of the 
appellant.  In light of the evidence and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of service 
connection for residuals of a low back injury.  


ORDER

Service connection for the residuals of a wound of the left 
leg is denied.  

Service connection for the residuals of an injury to the low 
back is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


